In re Bobby Jindal, in his official capacity as Governor, State of Louisiana; Kristy Nichols, in her official capacity as Commissioner, Division of Administration for the State of Louisiana; Pamela Bartfay Rice, in her official capacity as Interim Director, Office of Contractual Review, Division of Administration for the State of Louisiana; State of Louisiana, though the Division of Administration; State of Louisiana, through the Division of Administration, Office of Contractual Review; — Defendant(s); Applying For Supervisory and/or Remedial Writs, Parish of E. Baton Rouge, 19th Judicial District Court Div. A, No. 632,170; to the Court of Appeal, First Circuit, No. 2014 CW 1572.
Denied.